Citation Nr: 1025776	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-18 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent 
for the service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk
INTRODUCTION

The Veteran served on active duty from February 1967 to January 
1988.

This case initially came before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the RO.  

In a May 2007 substantive appeal, the Veteran indicated that he 
was only appealing the issue of an increased rating for his 
service-connected lumbosacral strain and not his claim for an 
increased rating for his service-connected bilateral hearing 
loss.

The Veteran testified before the undersigned Veterans Law Judge 
in a Travel Board hearing at the RO in May 2010.  A copy of the 
hearing transcript is of record.

The issues of entitlement to service connection for bladder and 
bowel incontinence and erectile dysfunction secondary to the 
service-connected lumbosacral strain have been raised by the 
record, but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a careful review of the claims folder, the Board finds that 
the Veteran's claim must be remanded for further action.  

By way of history, the Board notes that in a February 1988 rating 
decision, the RO granted service connection for chronic low back 
pain with narrowing L4-5 disc at 0 percent, effective February 1, 
1988.  In a November 1998 rating decision, the RO recharacterized 
the issue as chronic low back pain with narrowing L4-5 disc 
diagnosed as lumbosacral strain.

The Veteran was last afforded a VA examination of the spine in 
July 2007.  He claims that his service connected lumbosacral 
strain has worsened since his July 2007 VA examination.  

During the May 2010 Travel Board hearing, the Veteran indicated 
that his back disability had worsened since his last VA 
examination (see page 3).  He further noted that recently he had 
X-rays of his back taken at VA (see page 13).  Finally, the 
Veteran has reported numbness in his leg and foot (see page 9), 
pain radiating down his left buttock, thigh, and calf into the 
bottom of his foot (see pages 10-11), and right leg pain down to 
his calf (see page 11).

Consequently, the Board finds that ongoing VA medical records 
should be obtained, in particular VA medical records from the 
Fort Worth outpatient clinic from February 2006 to present.  See 
38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).  

Based on the foregoing, the Board finds that the Veteran should 
be afforded an additional VA examination to determine the nature 
and extent of his service-connected lumbosacral strain.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995). 

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 38 
C.F.R. § 3.655 (2010).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant or 
the death of an immediate family member.  

To ensure that all due process requirements are met the RO should 
also give the Veteran opportunity to present any additional 
information and/or evidence pertinent to the claim on appeal that 
is not already of record.  

The RO's notice letter should explain that the Veteran has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  

The RO should also invite the Veteran to submit all evidence in 
his possession that is not already of record, and ensure that its 
notice to the Veteran meets the requirements of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

After providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the 
RO to obtain any additional pertinent 
treatment records not currently of record.  
The Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records particularly 
VA treatment records from the Fort Worth 
outpatient clinic from February 2006 to 
present.  The RO should obtain any 
outstanding private treatment records.  All 
attempts to obtain these records should be 
documented in the claims folders.  The RO 
should continue its attempts to obtain 
these records until it is reasonably 
certain that further attempts would be 
futile or that the records do not exist.  

The RO's letter should invite the Veteran 
to furnish all evidence in his possession, 
and identify what evidence is ultimately 
his responsibility to obtain.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).  

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.  

3.  Then, the RO should schedule the 
Veteran for an orthopedic as well as 
neurologic VA examination to ascertain the 
current severity of the Veteran's 
lumbosacral strain.  All indicated tests 
and studies should be accomplished and all 
clinical findings and subjective complaints 
should be reported in detail.  
The claims file should be made available to 
and reviewed by the examiner.  All 
indicated tests and studies should be 
accomplished, and clinical findings should 
be reported in detail.

Special attention should be given to the 
presence or absence of pain, and the 
examiners should state at what point in the 
range of motion any pain occurs and at what 
point pain prohibits further motion.  The 
examiner(s) should describe any limitation 
of motion, instability and weakness, lack 
of normal endurance, functional loss due to 
pain, pain on use, weakened movement, 
excess fatigability, and incoordination.  
These factors should be expressed in terms 
of additional limitation of motion, if 
possible.  

The examiner(s) must obtain active and 
passive range of motion (in degrees) and 
state the normal range of motion.  The 
examiner(s) should also state whether there 
is any limitation of function and describe 
it.  The examiner(s) should provide 
complete rationale for all conclusions 
reached.  

All positive and negative findings must be 
recorded with respect to relevant symptoms, 
e.g., sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, ankle 
jerk, or other neurological findings 
appropriate to the site of diseased disc.  
If sciatic neuropathy is noted, it is 
requested that the examiners describe the 
extent of the symptomatology, in terms of 
effect on sensory and motor functions.  

The claims folder and a copy of this remand 
should be made available and reviewed by 
the examiner prior to the examination of 
the veteran.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  

4.  To help avoid a future remand, the RO 
must ensure that all requested action have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to this Board for 
appellate review. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

















The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

